ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent William D. Schutter has committed unprofessional conduct, specifically, failing to comply with the conditions for a prior reinstatement, warranting modification and extension of his probation; and
WHEREAS, shortly before a hearing scheduled before a referee appointed by this court, the respondent and the Director entered into a stipulation, which the referee adopted as his recommendation to this court, wherein the respondent unconditionally admits the allegations of the petition, waives any rights he has pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and together with the Director, recommends that he be suspended for 60 days effective March 31, 1995, that the reinstatement hearing provided for in Rule 18, Rules on Lawyers Professional Responsibility be waived, that he *240complies with Rule 26, Rules on Lawyers Professional Responsibility, that the requirement of Rule 18(e)(3) that he successfully complete the professional responsibility portion of the state bar examination is waived in light of the fact he did so in August 1991, that he pay $750 in costs and disbursements, that he provides proof of compliance with all terms of the court’s September 21,1992 reinstatement order, and that respondent be reinstated following expiration of the suspension provided that at least 15 days prior to the expiration of the suspension, he files an affidavit with the Clerk of Appellate Courts and Director’s office establishing he is current with Continuing Legal Education requirements, has fully complied with Rules 24 and 26, Rules on Lawyers Professional Responsibility, and has satisfactorily complied with all other conditions imposed by this court; and
WHEREAS, this court has independently reviewed the record and agrees that the conduct admitted to by respondent warrants the agreed to discipline,
IT IS HEREBY ORDERED that respondent William D. Schutter is suspended for 60 days effective March 31, 1995, and will be reinstated subject to the conditions set out above.
BY THE COURT:
/s/ M. Jeanne Coyne M. Jeanne Coyne Associate Justice